550 So. 2d 435 (1989)
Charles PERRY
v.
Barbara Perry GARNER.
Civ. 6897.
Court of Civil Appeals of Alabama.
August 9, 1989.
Charles Perry, pro se.
No brief for appellee.
ROBERTSON, Judge.
This is an appeal from the denial of a motion for new trial.
The appellant, pro se, fails to cite any authority whatsoever to support his request for this court to amend or vacate the judgment rendered by the trial court.
The appellant has failed to comply with Rule 28, Alabama Rules of Appellate Procedure, and this court has no alternative *436 but to affirm. Barnhill v. Barnhill, 516 So. 2d 725 (Ala.Civ.App.1987).
AFFIRMED.
INGRAM, P.J., and RUSSELL, J., concur.